DETAILED ACTION
Acknowledgment is made of the receipt and entry of the amendment filed on 3/10/2022.

Any rejection found in the previous Office Action and not repeated herein has been withdrawn based upon Applicant’s amendments to the claims.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 5 and 6 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 1/12/2020.

Claims 1-4 and 7 are currently under examination.

Claim Objections
Claims 3-4 and 7are objected to because of the following informalities:  the term “A…composition” contains the incorrect article.  The article should be The.  Appropriate correction is required (newly applied as necessitated by amendment).





Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-4 and 7 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a natural composition of matter without significantly more (partially newly applied as necessitated by amendment).
Claim 1 recites a first composition for repelling rodents, consisting essentially of: a) diatomaceous earth; and b) a chamomile essential oil, wherein the duration of rodent-repelling effect of said first composition is longer than that of chamomile essential oil alone.  Claim 2 recites a second composition in accordance with claim 1 further comprising water.  Claim 3 recites a first composition in accordance with claim 1 wherein said diatomaceous earth is of food grade.  Claim 4 recites a first composition in accordance with claim 1, wherein said chamomile essential oil is derived from at least one of the group3 consisting of Matricaria recutita, Chamaemulum nobile, and combinations thereof.  Claim 7 is drawn to a second composition in accordance with claim 2 wherein about one cup of diatomaceous earth, about one-eighth cup of water, and about 3 drops of chamomile essential oil are brought together to form said second composition.
MPEP § 2106 sets forth the Subject Matter Eligibility Test to determine if a claim is directed to patent eligible subject matter.  Step 1 asks if a claim is directed to a statutory category of invention.  Applicant’s claims are directed to a natural product; thus, the answer to Step 1 is Yes.   
Step 2A, Prong One, asks if a claim recites a product of nature.  In this case, applicant’s claim 1 recites diatomaceous earth and chamomile oil. which are natural product. Applicant’s claim 2 further recites water, which is also a natural product.  The limitations of claims 3-4 and 7 do not change the fact that the individual ingredients are products of nature.
Thus, the claims do recite products of nature (a rodent repellent composition containing diatomaceous earth and chamomile oil, and, additionally, water (as recited in claim 2)).  MPEP § 2106.04(b) states that “When a claim recites a nature-based product limitation, examiners should use the markedly different characteristics analysis discussed in MPEP § 2106.04(c) to evaluate the nature-based product limitation and determine the answer to Step 2A.”
MPEP § 2106.04(c)(I) states that “if the nature-based product limitation is not naturally occurring, for example due to some human intervention, then the markedly different characteristics analysis must be performed to determine whether the claimed product limitation is a product of nature exception…”.  To perform the markedly different characteristic analysis, MPEP § 2106.04(c)(II) states “The markedly different characteristics analysis compares the nature-based product limitation to its naturally occurring counterpart in its natural state. Markedly different characteristics can be expressed as the product’s structure, function, and/or other properties…”.  MPEP section 2106.04 (c-I-B) states “the analysis turns on whether the nature-based product in the claim has markedly different characteristics from its naturally occurring counterpart…”.  
In this case, diatomaceous earth is found in nature and chamomile oil is merely oil that is found naturally in chamomile. Water is also found in nature and could be considered a product from chamomile.  General extraction does not necessarily result in a markedly distinct change in the naturally occurring compounds from the plant.  Thus, while a solvent extract itself may not be found in the nature, the compounds which are present in the chamomile oil are found in nature.  The creation of chamomile oil only partitions and concentrates the molecules that are naturally in the chamomile flowers.  There is no evidence or reason to expect that any new compounds are formed.  The chamomile oil itself is a mixture of the naturally occurring compounds that are simply soluble in a particular solvent.  Thus, while extraction of the essential oil would separate a portion of the chamomile away from the naturally-occurring ingredients, the result of extraction is still a mixture of ingredients which are naturally-found in the chamomile flowers; i.e., the compound is not inventive or “man-made.” Thus, each of the extracts in turn is a mixture of the naturally occurring compounds found in the chamomile flowers.  Thus, the claims are drawn to mixtures of naturally occurring products.  Further, at diatomaceous earth and water are also found in nature.
There is no indication that mixing the specified chamomile oil together with the water and the diatomaceous earth thereof as commensurate in scope with the stated claims changes the structure, function, or other properties of the extracts in any marked way in comparison with the closest naturally occurring counterpart.  The closest naturally occurring counterpart for each extract is a mixture of the naturally occurring compounds that are present in the extract.  Because, as discussed above, each chamomile oil is only a mixture of the naturally occurring compounds found in the chamomile flowers and the diatomaceous earth and water appears to maintain its naturally occurring structure and properties and is merely present in the combination.  In addition, there is nothing to show that mixing the ingredients in the particular amounts produces any sort of marked distinction.  Thus, the claimed mixture as a whole does not display markedly different characteristics in comparison with the naturally occurring counterparts.  Therefore, the answer to Step 2A, Prong One, is Yes.
Thus, the analysis must move to Step 2A, Prong Two, which asks if the claim recites additional elements that integrate the judicial exception into a practical application.  As discussed in MPEP § 2106.04(d)(2) this evaluation is performed by identifying whether there are additional elements recited in the claim beyond the judicial exception and evaluating these additional elements to determine whether the claim as a whole integrates the exception into a practical application.  In this case, the claims are directed to composition with no additional ingredients in addition to the natural products. Thus, the answer to Step 2A, Prong Two, is No.
The analysis must then move to Step 2B which asks if claims recite additional elements that amount to significantly more than the judicial exception.  MPEP § 2106.05 states that this evaluation is performed by “Evaluating additional elements to determine whether they amount to an inventive concept requires considering them both individually and in combination to ensure that they amount to significantly more than the judicial exception itself.”  In this case, the additional element in the claims is the combination of extracts.  However, MPEP § 2106.05(d) states that well-understood, routine, and conventional activities are not sufficient to show that the claims amount to significantly more than the judicial exception.  Mixing specific compounds does not amount to significantly more than a combination of judicial exception because combining diatomaceous earth with essential oils is well-understood, routine, and conventional in the field of rodent control (See e.g. Preedy, page 54)*.  Thus, the answer to Step 2B is No.  Therefore, the claims are not directed to patent eligible subject matter.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over “Diatomaceous Earth.com” (“How to Chase Away Rodents with Diatomaceous Earth”. Internet Archive Date: 2017-02-23. Retrieved from the Internet on: 2022-07-02. Retrieved from: <URL: https://web.archive.org/web/20170223034002/https://www.diatomaceousearth.com/chase-away-rodents-with-de-and-essential-oils/>, 3 pages), in view of Lech (5402597), as evidenced by Gawde et al. (Industrial Crops and Products. July 2014. 58: 61-67) (newly applied as necessitated by amendment).
	“Diatomaceous Earth.com” teaches that diatomaceous earth is highly absorbent and that when you combine diatomaceous earth with essential oils, this provides a potent natural rodent repellent. “Diatomaceous Earth.com” further teaches that diatomaceous earth holds oils and scents for a longer time because of its absorbency.  “Diatomaceous Earth.com” further teaches that this extends the life of oil and further teaches that to make a rodent repellent includes combining 1 cup of food grade diatomaceous earth with 1/8 cup of water, 2-3 drops of essential oils (See e.g. p. 1) (which reads “consisting essentially of, since water is not an active ingredient, and also reads on claims 1-3 and 7).
“Diatomaceous Earth.com” does not teach chamomile.
Lech teaches that chamomile is effective in repelling rodents (See e.g. abstract) and that the chamomile can be an extract from the natural plant by distillation (See e.g. column 2, lines 36-43) and can be made with flowers (See e.g. column 2, lines 30-31).
Lech does not expressly teach that the extract is essential oil or the Latin name for chamomile.
Gawde teaches that chamomile (Matricaria chamomilla- which is synonymous with Matricaria recutita- See e.g. “Introduction” on p. 61) oil is obtained by steam distillation of the flowers (See e.g. abstract, p. 61).
It would have been obvious to one of ordinary skill in the art to prepare a rodent deterrent by using chamomile oil in combination with diatomaceous earth. At the time the invention was made, it was known that diatomaceous earth and essential oils could be combined to make a rodent deterrent as clearly taught by “Diatomaceous Earth.com” with the amounts of ingredients claimed.  It was known that chamomile was safe and effective for repelling rodents as clearly taught by Lech and that chamomile oil is obtained by distillation of flowers as taught by Gawde, which is one of the methods of obtaining a chamomile extract/concentrate taught by Lech.   A person of ordinary skill in the art would have understood to use chamomile (Matricaria chamomilla) oil as the oil because chamomile was known to be an effective rodent deterrent and chamomile oil could be obtained in the way taught by Lech. The skilled artisan in the art would have understood to make a rodent deterrent comprising chamomile oil and diatomaceous earth and to use Matricaria chamomilla oil as the oil with expectation of success.  A person of ordinary skill in the art would have understood to prepare a rodent deterrent comprising chamomile oil and diatomaceous earth and to use Matricaria chamomilla oil as the oil in the deterrent based upon the beneficial teachings of the above references. 
From the teachings of the reference, it is apparent that one of ordinary skill in the art would have had reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole is prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary. 
Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
No claims are allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amy L Clark whose telephone number is (571)272-1310. The examiner can normally be reached M-F 6:00am-2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on (571) 272-3311. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMY L CLARK/             Primary Examiner, Art Unit 1699